       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK


SAIM SARWAR, Individually,              :
                                        :
                                        :
            Plaintiff,                  :
                                        :               Case No. 5:20-cv-1177 (TJM/ATB)
v.                                      :
                                        :
FAYETTEVILLE HOTEL OWNERSHIP LLC, :
                                        :
                                        :
            Defendant.                  :
_______________________________________

                                         COMPLAINT
                           (Injunctive Relief And Damages Demanded)

       Plaintiff, SAIM SARWAR, Individually, on          behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

FAYETTEVILLE HOTEL OWNERSHIP LLC, sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and damages pursuant to the New

York State Human Rights Law, NYS Exec. Law Section 296(2)(a) ("NYSHRL").

       1.      Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

disabilities as defined by the ADA. Plaintiff is unable to engage in the major life activity of

walking more than a few steps without assistive devices. Plaintiff ambulates in a wheelchair or

with a cane or other support and has limited use of his hands. He is unable to tightly grasp, pinch

and twist of the wrist to operate. When ambulating beyond the comfort of his own home, Plaintiff
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 2 of 15




often uses a wheelchair or other assistive device. Plaintiff requires accessible handicap parking

spaces located closet to the entrances of a facility. The handicap and access aisles must be of

sufficient width so that he can embark and disembark from a ramp into a vehicle. Routes

connecting the handicap spaces and all features, goods and services of a facility must be level,

properly sloped, sufficiently wide and without cracks, holes or other hazards that can pose a danger

of tipping, catching wheels or falling. These areas must be free of obstructions or unsecured

carpeting that make passage either more difficult or impossible. Amenities must be sufficiently

lowered so that Plaintiff can reach them. He has difficulty operating door knobs, sink faucets, or

other operating mechanisms that tight grasping, twisting of the wrist or pinching. He is hesitant to

use sinks that have unwrapped pipes, as such pose a danger of scraping or burning his legs. Sinks

must be at the proper height so that he can put his legs underneath to wash his hands. He requires

grab bars both behind and beside a commode so that he can safely transfer and he has difficulty

reaching the flush control if it is on the wrong side. He has difficulty getting through doorways if

they lack the proper clearance.

       2.      Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and their websites are in compliance with the ADA.

       3.      Defendant owns and/or operates a place of public accommodation as defined by

the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The place

of public accommodation that the Defendant owns is a place of lodging known as the Craftsman

Inn & Suites Fayetteville NY and is located at 7300 E Genesee St, Fayetteville, NY 13066, in the

County of Onondaga (hereinafter "Property").
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 3 of 15




        4.       Venue is properly located in the Northern District because the Defendant's hotel

is located in this district.

        5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.       Plaintiff has a system of rechecking the online reservations systems of each and

every hotel he has sued. In this regard, he maintains a list of every hotel he has sued, and records

the dates he visits their reservations systems. Pursuant to that system, he visited the websites for

Defendant's hotel multiple times prior to filing the instant lawsuit. In this case, one such date being

August 21st, 2020. Once the complaint is filed, he also marks a date for the near future to revisit

the hotel's system. Once it is established when the hotel's system is required to become compliant,

whether by settlement agreement or court order, the plaintiff records the date. He then revisits the

hotel's system when that date arrives. By this system, Plaintiff revisits the websites for every hotel

he sues at least two times after the complaint is filed.

        7.       Plaintiff has traveled extensively throughout the State of New York frequently and

plans to continue to do so. When he visits, he stays in hotels. As soon as the Covid crisis is over,

he plans to resume his trips all around the State, including to the Town of Fayetteville, where the

Matilda Joslyn Gage Center, Stickley Musuem, and the Green Lakes State Park are all located.

Plaintiff needs Defendant's hotel reservations system to be compliant so that he can compare hotels

and ascertain whether or not their features and rooms are accessible to him. Unless and until

Defendant's hotel's system becomes compliant, Plaintiff is deprived the ability to make a

meaningful choice in making his upcoming travel plans and stay in hotels in the area.
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 4 of 15




                                 Count I - Violation Of The ADA

       8.      Plaintiff realleges paragraphs 1-7 as if set forth fully hereunder.

       9.      As the owner of the subject place of lodging, Defendant is required to comply with

the ADA. As such, Defendant is required to ensure that it's place of lodging is in compliance with

the standards applicable to places of public accommodation, as set forth in the regulations

promulgated by the Department Of Justice. Said regulations are set forth in the Code Of Federal

Regulations, the Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

2010 ADA Standards, incorporated by reference into the ADA.               These regulations impose

requirements pertaining to places of public accommodation, including places of lodging, to ensure

that they are accessible to disabled individuals.

       10.     More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

requirement:

         Reservations made by places of lodging. A public accommodation that owns, leases (or
leases to), or operates a place of lodging shall, with respect to reservations made by any means,
including by telephone, in-person, or through a third party -
         (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
can make reservations for accessible guest rooms during the same hours and in the same manner
as individuals who do not need accessible rooms;
         (ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably permit individuals with disabilities
to assess independently whether a given hotel or guest room meets his or her accessibility needs;
         (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
until all other guest rooms of that type have been rented and the accessible room requested is the
only remaining room of that type;
         (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
ensure that the guest rooms requested are blocked and removed from all reservations systems;
and
         (v) Guarantee that the specific accessible guest room reserved through its reservations
service is held for the reserving customer, regardless of whether a specific room is held in
response to reservations made by others.
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 5 of 15




           11.    These regulations became effective March 15, 2012.

           12.    Defendant, either itself or by and through a third party, implemented, operates,

controls and or maintains an online reservations system (hereinafter "ORS") for the Property.

The purpose of this ORS is so that members of the public may reserve guest accommodations

and review information pertaining to the goods, services, features, facilities, benefits,

advantages, and accommodations of the Property. As such, the ORS is subject to the

requirements of 28 C.F.R. Section 36.302(e).

           13.    Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the

purpose of reviewing and assessing the accessible features at the Property and ascertain whether

it meets the requirements of 28 C.F.R. Section 36.302(e) and his accessibility needs. However,

Plaintiff was unable to do so because Defendant failed to comply with the requirements set forth

in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services,

features, facilities, benefits, advantages, and accommodations of the Property available to the

general public. Specifically,

           a. The hotel’s online reservations system indicates that the hotel offers the following

features: buffet breakfast, restaurant, bar, fitness center, laundry facilities, ballroom, banquet

hall, elevator, meeting rooms, conference space, BBQ grill(s), picnic area, terrace, designated

smoking areas, outdoor fireplace, outdoor furniture, snack bar, ATM on site, convenient store,

shared lounge/TV area, vending machines, business center, golf course, game room, and a

library.

           b. The websites also indicate that the hotel offers the following classes of sleeping
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 6 of 15




accommodations: Traditional Room with Two Queen Beds, Suite with One King Bed,

Traditional Room with One King Bed, and a Double Room with Two Double Beds.




       c. With respect to the website located at: www.expedia.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Accessible bathroom”, “Roll-in

shower”, “Wheelchair-accessible parking”, “Wheelchair-accessible path of travel”, and “In-room

accessibility”.

       d. With respect to the website located at www.hotels.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Accessible bathroom”, “In-room

accessibility”, “Roll-in shower”, “Wheelchair-accessible path of travel”, “Wheelchair-accessible

parking”, “Wheelchair-accessible public restroom”, “Wheelchair-accessible van parking”,

“Wheelchair-accessible path to lift”, “Wheelchair-accessible registration desk”, “Wheelchair-

accessible fitness center”, “Wheelchair-accessible meeting spaces/business center”,

“Wheelchair-accessible on-site restaurant”, “Wheelchair-accessible lounge”, and “Handrails in

stairways”.

         e. With respect to the website located at www,booking.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 7 of 15




rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Facilities for disabled guests”

and “Accessible parking”.

       f. With respect to the website located at: www.orbitz.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Wheelchair-accessible on-site

restaurant”, “Handrails in stairways”, “Wheelchair accessible (may have limitations)”, “Roll-in

shower”, “In-room accessibility”, “Wheelchair-accessible fitness center”, “Wheelchair-

accessible lounge”, “Wheelchair-accessible path of travel”, “Wheelchair-accessible public

washroom”, “Wheelchair-accessible path to elevator”, “Wheelchair-accessible meeting

spaces/business center”, “Stair-free path to entrance”, “Accessible bathroom”, “Wheelchair-

accessible parking”, “Wheelchair-accessible registration desk”, and “Wheelchair-accessible van

parking”.

       g. With respect to the website located at: www.priceline.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Accessible rooms/facilities” and

“Facilities for disabled guests”.
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 8 of 15




       h. With respect to the website located at: www.agoda.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statement “Facilities for disabled guests”.

       i. With respect to the website located at: www.cheaptickets.com, it did not comply with

the Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or features at the

hotel are accessible. Hotel amenities, room types and amenities are all listed in detail. No

information was given about accessibility in the hotel other than the statements “Accessible

bathroom”, “Handrails in stairways”, “In-room accessibility”, “Roll-in shower”, “Wheelchair-

accessible business center”, “Wheelchair-accessible fitness center”, “Wheelchair-accessible

lounge”, “Wheelchair-accessible parking”, “Wheelchair-accessible path of travel”, “Wheelchair-

accessible path to elevator”, “Wheelchair-accessible public washroom”, “Wheelchair-accessible

registration desk”, “Wheelchair-accessible restaurant”, and “Wheelchair-accessible van parking”.

       j. With respect to the website located at: www.travelocity.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Accessible bathroom”,

“Handrails in stairways”, “In-room accessibility”, “Roll-in shower”, “Wheelchair-accessible

business center”, “Wheelchair-accessible fitness center”, “Wheelchair-accessible lounge”,
       Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 9 of 15




“Wheelchair-accessible parking”, “Wheelchair-accessible path of travel”, “Wheelchair-

accessible path to elevator”, “Wheelchair-accessible public washroom”, “Wheelchair-accessible

registration desk”, “Wheelchair-accessible restaurant”, and “Wheelchair-accessible van parking”.

       k. With respect to the website located at: www.reservations.com it did not comply with

the Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or features at the

hotel are accessible. Hotel amenities, room types and amenities are all listed in detail. No

information was given about accessibility in the hotel other than the statements “Wheelchair

accessible – may have limitations”, “Wheelchair accessible bathroom”, “In room accessibility”,

“Handrails in stairways”, “Stair-free path to entrance”, “Wheelchair accessible path of travel”,

“Wheelchair-accessible public washroom”, “Wheelchair accessible parking”, “Wheelchair-

accessible van parking”, “Wheelchair-accessible path to elevator”, “Wheelchair-accessible

registration desk”, “Wheelchair-accessible fitness center”, “Wheelchair-accessible meeting

spaces/business center”, “Wheelchair-accessible lounge”, and “Roll in shower”.

       k. With respect to the website located at: www.hotelplanner.com, it did not comply with

the Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or features at the

hotel are accessible. Hotel amenities, room types and amenities are all listed in detail. No

information was given about accessibility in the hotel.

       l. With respect to the website located at: www.vacation.hotwire.com, it did not comply

with the Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or features at the
      Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 10 of 15




hotel are accessible. Hotel amenities, room types and amenities are all listed in detail. No

information was given about accessibility in the hotel other than the statements “Accessible

bathroom”, “Handrails in stairways”, “In-room accessibility”, “Roll-in shower”, “Wheelchair-

accessible business center”, “Wheelchair-accessible fitness center”, “Wheelchair-accessible

lounge”, “Wheelchair-accessible parking”, “Wheelchair-accessible path of travel”, “Wheelchair-

accessible path to elevator”, “Wheelchair-accessible public washroom”, “Wheelchair-accessible

registration desk”, “Wheelchair-accessible restaurant”, and “Wheelchair-accessible van parking”.

       m. With respect to the website located at: www.getaroon.com, it did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at the hotel are

accessible. Hotel amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel.

       14. In the near future, Plaintiff intends to revisit Defendant's online reservations system

in order to test it for compliance with 28 C.F.R. Section 36.302(e) and/or for the purpose of

planning his upcoming trip. In this respect, Plaintiff maintains a system to ensure that he revisits

the online reservations system of every hotel he sues. By this system, Plaintiff maintains a list of

all hotels he has sued with several columns following each. he continually updates this list by,

among other things, entering the dates he did visit and plans to again visit the hotel's online

reservations system. With respect to each hotel, he visits the online reservations system multiple

times prior to the complaint being filed, then visits again shortly after the complaint is filed.

Once a judgment is obtained or settlement agreement reached, he records the date by which the

hotel's online reservations system must be compliant and revisits when that date arrives.
      Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 11 of 15




        15.     Plaintiff is continuously aware that the subject ORS remains non-compliant and

that it would be a futile gesture to revisit it as long as those violations exist unless he is willing to

suffer additional discrimination.

        16.     The violations present at Defendant's ORS infringe Plaintiff's right to travel free

of discrimination and deprive him of the information required to make meaningful choices for

travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result of

the discriminatory conditions present at Defendant's ORS. By continuing to operate the ORS

with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant's ORS, and knowing that it would be a futile gesture to

return to the ORS unless he is willing to endure additional discrimination, Plaintiff is deprived of

the same advantages, privileges, goods, services and benefits readily available to the general

public. By maintaining a ORS with violations, Defendant deprives Plaintiff the equality of

opportunity offered to the general public. Defendant's online reservations system serves as a

gateway to its hotel. Because this online reservations system discriminates against Plaintiff, it is

thereby more difficult to book a room at the hotel or make an informed decision as to whether

the facilities at the hotel are accessible.

        17.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a

result of the Defendant’s discrimination until the Defendant is compelled to modify its ORS to

comply with the requirements of the ADA and to continually monitor and ensure that the subject

ORS remains in compliance.
      Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 12 of 15




       18.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to these ORS. Plaintiff has

reasonable grounds to believe that he will continue to be subjected to discrimination in violation

of the ADA by the Defendant.

       19.     The Defendant has discriminated against the Plaintiff by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject website.

       20.     The Plaintiff and all others similarly situated will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

       21.     Defendant has discriminated against the Plaintiff by denying him access to full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.
      Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 13 of 15




       22.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

       23.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the subject ORS to

make them readily accessible and useable to the Plaintiff and all other persons with disabilities as

defined by the ADAand 28 C.F.R. Section 36.302(e); or by closing the ORSuntil such time as the

Defendant cures its violations of the ADA.

                              Count II - Damages Pursuant to NYSHRL

       24.     Plaintiff realleges paragraphs 1-23 as if set forth fully hereunder.

       25.     The NYSHRL provides:

        (a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
proprietor, manager, superintendant, agent, or employee of any place of public accommodation...
because of the... disability ... of any person, directly or indirectly, to refust, withhold from or
deny to such person any of the accommodations, advantages, facilities or privileges thereof ... to
the effect that any of the accommodations, advantages, facilities and privileges of any such place
shall be refused, withheld from or denied to any person on account of ... disability...
                         NYS Exec. Law Section 296(2)(a).



       26.     Under NYS Exec. Law Section 296(2)(c), discriminaton includes:

        (i) a refusal to make reasonable modifications in policies, practices, or procedures, when
such modifications are necessary to afford facilities, privileges, advantages or accommodations
to individuals with disabilities, unless such person can demonstrate that making such
modifications would fundamentally alter the nature of such facilities, privileges, advantages or
accommodations;
        (ii) a refusal to take such steps as may be necessary to ensure that no individual with a
disability is excluded or denied services because of the absence of auxiliary aids and services,
unless such person can demonstrate that taking such steps would fundamentally alter the nature
      Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 14 of 15




of the facility, privilege, advantage or accommodation being offered or would result in an undue
burden[.]



       27.     Defendant's property is a place of public accommodation as defined by the

NYSHRL.

       28.     Defendant has violated the NYSHRL

       29.     As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,

humiliation, embarrassment, segregation, exclusion, loss of the equality of opportunity, and has

otherwise been damaged.

       30.     Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.



WHEREFORE, Plaintiff respectfully requests:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq. and the NYSHRL.



       b.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       c.      Injunctive relief against the Defendant including an order to revise its ORS to

               comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor
     Case 5:20-cv-01177-TJM-ATB Document 1 Filed 09/24/20 Page 15 of 15




            and maintain the ORSto ensure that it remains in compliance with said

            requirement.

      d.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

            12205.

      e.    An award of damages in the amount of $1000.00 or in such amounts as the Court

            deems just and proper.

      f.    Such other relief as the Court deems just and proper, and/or is allowable under Title

            III of the Americans with Disabilities Act.

Dated: New York, New York
       September , 2020
                            Respectfully Submitted,
                            Peter Sverd, Esq. of Counsel to Thomas B. Bacon, P.A.
                            225 Broadway, Suite 613
                            New Y rk, New York 10007
                            ph. (646) 751-8743


                            By:____________________
                             Peter Sverd, Esq.
